DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status

--- Claims 1-20 are pending in the present application.
--- This communication is the first action on the merits.
--- Claims 1-20 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it’s not clear what structural element to support for the “wherein clause”, e.g.” wherein the display support structure is configured to protect a display monitor when the display support structure is in the open position”. It’s also unclear whether the intended use function requires some other structures or is simply 
Similar analysis to claim 10, the recited wherein clause in claim 10, e.g. “ wherein when the display support structure is in the open position, the display support structure is configured to provide a protective enclosure for the display monitor;” is not clear as how the display support structure is configured to provide a protective enclosure when  the display support structure is in the open position. It’s also not whether the intended use function requires some other structures or is simply an inherent result of the display support structure coupled to the base container in a certain manner. 
The wherein clause of the subject matter must be positive set forth in the body of the claim. Currently Applicant is improperly using a “wherein” to purportedly define structure of the apparatus. The wherein clause as claimed therefore is failed to particularly point out and distinctively claim the apparatus but only to allude the merit of purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0137942 to LaFleur in view of US 7,679,893 to Lam et al.( or  LaFleur in view of Van Wigman (NL-2001945C).

Regarding claims 1 and 11, LaFleur discloses a portable case for a video display apparatus comprising:

a base container (160, 180) that defines a case interior space; and

a display support structure (360, 115) (figs 6-10) coupled to the base container and configured to be moved between: (i) a closed position (fig 3) wherein at least a portion of the display support structure is stored within the case interior space; and (ii) an open position wherein at least a portion of the display support structure is in a deployed position outside of the case interior space and wherein the base container supports the display support structure in the deployed position; wherein the display support structure is capable of protecting a display monitor when the display support structure is in the open position or wherein when the display support structure is in the open position, the display support structure is capable of providing a protective enclosure for the display monitor; and
LaFleur discloses  applicant’s basic inventive concept, all the elements which are shown above but lacks the display support structure includes a translucent shield configured to be positioned over the display monitor.
Van Wigman or Lam et al. discloses a translucent shield that can be configured to be positioned over the display monitor (see Van Wigman, 1; Lam et al. 212, 302 for example) to reduce incidence of ambient light of display or to serve as to block emissions from at least the back of the panel.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a translucent shield positioned over the display monitor as taught by Van Wigman or Lam et al.in order to reduce or eliminate incidence of ambient light of display monitor or to block emissions from at least the back side of the display monitor. .

Regarding claims 2, 12,  LaFleur as modified also discloses wherein the display support structure is capable of receiving a removable panel.

Regarding claim 3, 13,  wherein the display support structure includes a frame having a rear track (360) adapted to slidingly receive the removable panel when the display support structure is in the open position.

Regarding claim 4, 14, wherein the display support structure includes a frame (360) having a front track (track locate on both sides of the display monitor) adapted to slidingly receive the removable panel when the display support structure is in the closed position.



Regarding claims 6, 16, wherein the display support structure is hingedly coupled to base container (see hinge or a pivotal strut mounted in fig. 6).

Regarding claims 7, 17, wherein the interior space comprises one or more storage compartments (330, 350, for example).

Regarding claims 8, 18, wherein the case interior space is capable of storing electronics configured to operate with an instant replay system to enable a viewer of the deployed monitor to watch instant replay during an athletic event.

Regarding claims 9, 19, wherein the display support structure further comprises an enclosure frame, at least one side panel, and a removable panel that can be slidingly inserted into a rear track member of the enclosure frame to protect the rear of a display monitor positioned within the enclosure frame.

Regarding claims 10, 20, LaFleur as modified further discloses wheels (220) mounted to a side of the base container.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAN LE/Primary Examiner, Art Unit 3632